Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 were previously pending and subject to the non-final office action mailed February 16th, 2022. In the Response, submitted May 16th, 2022, claims 1-5, 7-12, 14-20 were amended. Therefore, claims 1-20 are currently pending and subject to the following Final office action. 
Response to Applicant’s Remarks
Applicant’s arguments and remarks filed on May 16th, 2022, have been fully considered and each argument will be respectfully address in the following final office action. 

Response to 35 U.S.C. § 101 Remarks
Applicant’s remarks filed on pages 11-15 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-20 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 9 of this final office action.

With respect to the claims, the Applicant argues on pages 15-17 of the Response, “The amendments submitted herewith provide further specificity regarding how the claimed cache conserves networking resources as compared to conventional solutions”; “Notably, as recognized in the Specification, one drawback to conventional systems and methods is that “a search for flight option may result in the request for hundreds or thousands of seat maps, many of which will not be used by the traveler for looking for a flight”; “The retrieval of hundreds or thousands of seat maps may result in “the significant expenditure of processing and bandwidth resources by the GDS to provide those seat maps”; “The pending claims recite an apparatus, system and method that avoids this unnecessary and wasteful expenditure of computing resources by caching seat map information provided by airline CRSs”; “the pending claims recite communicating flight options to a user based on cached seat map information (rather than updated seat map information available from an airline CRS at the time of a user request as performed conventionally), updating the cached seat map information in response to a user selection of a particular flight option, and presenting limited, updated seat map information to the user only in particular circumstances(i.e., providing updated seat map information only for a flight segment identified by the user, rather than for all flight segments responsive to a user request);In view of the foregoing, Applicants submit that the claims recite patent-eligible subject matter and respectfully request withdrawal of the pending § 101 rejections”.

The Examiner respectfully disagrees that the amended claim features reflect the technical improvements described in the Specification. Although the Applicant argues that the amended claim features further reflect a system and method that conserves networking resources and avoids wasteful expenditure of computing resources, the amended claims merely invoke computers or other machinery, such as the claimed cache, in their ordinary capacity to perform economic or other tasks (e.g., to receive, store, or transmit data). In particular, as noted by the Applicant, the amended independent claims are directed to communicating flight options to a user based on cached seat map information, updating the cached seat map information in response to a user selection of a particular flight option, and presenting limited, updated seat map information to the user only in particular circumstances. The Examiner notes “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more” (see MPEP 2106.05(f)). As such, the cache is merely claimed as a generic computer tool without specificity and is implemented to merely perform the functions of storing seat map data, providing/transmitting seat map data, and updating stored seat map data. Accordingly, the claimed cache cannot be considered an additional element that integrates the judicial exception into a practical application. 
Further, the Examiner notes “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality […] vii. Providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality" (see MPEP 2106.05(a)(I)). Thus, improvements to the information stored by a database does not reflect an improvement in a database’s functionality. The amended independent claims may be considered to similarly reflect an improvement to information stored in a database (i.e., the cache) by reciting features for storing a subset of seat map information in a cache (where the apparatus determines whether at least one seat map stored in the cache corresponds to each of the plurality of flight segments responsive to a request); however, the amended claims do not necessarily reflect an improvement to the functionality of the cache itself. As discussed above, the cache is claimed as merely a generic computer tool without specificity and is used in its ordinary capacity to perform the functions of storing seat map data, providing/transmitting seat map data, and updating stored seat map data. 
Further, the Examiner notes “Examples that the courts have indicated may show an improvement in computer-functionality […] vii. Particular structure of a server that stores organized digital images, TLI Communications, 823 F.3d at 612, 118 USPQ2d at 1747 (finding the use of a generic server insufficient to add inventive concepts to an abstract idea)” (see MPEP 2106.05 (a)(I)). Thus, the courts have indicated that using servers/databases is insufficient to add an inventive concept; however, claims that demonstrate a particular structure of the server may help reflect an improvement in computer-functionality. Although the Applicant argues that the amended claims implement a caching tool that may conserve networking resources, the claims merely recite a cache (database) is recited at a high level of generality such that it is merely considered as a generic computer tool to apply the judicial exception. The claims do not provide any particular structure or specificity regarding the technical functionality of the cache such that one of ordinary skill in the art would recognize that the cache is not merely being used in its ordinary capacity (receiving, storing, or transmitting data). As discussed above, the cache is recited at a high level of generality such that it is considered to be a generic computer tool used to apply the judicial exception. As such, the claims do not reasonably convey a caching tool that can be considered to be conserving networking resources or reducing wasteful expenditure of computing resources.

Response to 35 U.S.C. § 103 Remarks
Applicant’s remarks filed on pages 17-20 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-20 have been fully considered but are moot in view of the amended rejection that may be found starting on page 18 of this final office action.
On pages 17-20 of the Response, the Applicant submits “the proposed Walker-Reiz-Kadatch-Li combination fails to disclose, teach, or suggest, the following claim feature of currently amended claim 1: “in direct response to the selection, request at least one updated seat map […]”; “Furthermore, none of the relied upon portions of Walker disclose requesting “at least one updated seat map corresponding to [a] selected one of indicated flight segments from one of the plurality of airline CRSs” in “direct response” to a user “selection identifying one of the indicated flight segments” as recited in Claim 1”; “Likewise, the cited portions of Kadatch fail to disclose, teach, or suggest the “in direct response to the selection, request at least one updated seat map corresponding to the selected one of the indicated flight segments from one of the plurality of airline CRSs”;  “Kadatch at ¶ 0065 teaches providing updated data in response to a user request subsequent to the initial user request, not in direct response to a user selected of an answer responsive to the initial user request”. 
The Examiner respectfully disagrees that the combination of Walker-Reiz-Kadatch-Li does not teach the amended claim features discussed above. As discussed in further detail in the amended §103 rejection that may be found starting on page 18 herein, Walker teaches a system (comprising a cache database) configured to cache seat availability information for a plurality of flights, where a user may attempt to purchase a ticket for a displayed flight option and, subsequently, the system may obtain updated availability information from the airlines that indicates whether the seats for the flights corresponding to the selected flight option are still available or have become unavailable (¶ [0008], ¶ [0011]-¶ [0012]); equivalent to in direct response to the selection, request at least one updated seat map corresponding to the selected one of the indicated flight segments from one of the plurality of CRSs.
	Further, although Walker teaches a system configured to store seat availability information (seat maps) corresponding to a plurality of flights in a cache, receive a selection of a flight option, and continuously updating the cache by retrieving information from airline databases, Walker does not explicitly teach that the seat map information cached by the system comprises a configuration of seats. However, Kadatch, at least, teaches a system wherein a user may submit a request for available seats on a particular airplane flight (equivalent to selecting a flight segment) (¶ [0017], ¶ [0065]). In response to the user’s query, the system may update the stored query answer (a seating chart of available seats on an airplane flight) via a primary computer (but for the CRS disclosed by Walker that is consulted to update flight options in a cache) and provide the updated query answer (updated seating chart of available seats) (¶ [0053], claim 16); equivalent to in direct response to the selection, request at least one updated seat map corresponding to the selected one of the indicated flight segments from one of the plurality of airline CRSs.
	Thus, at least Walker in combination with Kadatch teach the features for requesting updated seat map data in direct response to a user selection of an answer responsive to the initial user request. Further, in view of the amendments to the claims, the Examiner has set forth an amended § 103 rejection for claims 1-20 that may be found starting on page 18 herein. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing.
Independent claims 1, 8, and 15, and claims 2-7, 9-14, and 16-20, by virtue of dependence, recite features for communicating information indicative of at least some of the plurality of flight segments, wherein “the communicated information does not comprise any seat maps retrieved from the plurality of airline CRSs subsequent to the user request”. The Applicant’s Specification discloses “The system stores seat stores seat maps in the cache and in response to a request from the user, determines a flight segment including one or more flight legs that is compatible with the user's request. The corresponding seat maps may be accessed from the cache and provided to the user with the flight segment” (page 9, para. 2, lines 5-8), however the Specification does not disclose a basis for the negative limitation that suggests “the communicated information does not comprise any seat maps retrieved from the plurality of airline CRSs subsequent to the user request”. The Examiner notes “Any negative limitation or exclusionary proviso must have basis in the original disclosure […] Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement” (MPEP 2173.05(i)). Accordingly, claims 1-20 are rejected for containing a negative limitation which does not have basis in the original disclosure and failing to comply with the written description requirement. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter.

Step 1
In this instant case, claims 1-7 are directed to an apparatus (i.e. a machine), claims 8-14 are directed to a method (i.e. a process), and claim 15-20 is directed to a system (i.e. a machine). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-20 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components and certain methods of organizing human activity.

Claim 1 recites, in part:
Store […] a plurality of seat maps […] wherein each seat map corresponds to a particular flight leg and comprises a configuration of seats;
After storing the plurality of seat maps […] receive a request from a user, the request comprising a first location and a second location;
Identify, based on flight information available […] a plurality of flight segments responsive to the request;
Determine whether at least one seat map stored […] corresponds to each of the plurality of flight segments responsive to the request;
	These limitations, in part, are directed towards mental processes. In particular, these limitations recite concepts of collecting information, organizing information, comparing information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations, in part, are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

Communicate information indicative of at least some of the plurality of flight segments to the user, wherein: the communicated information comprises information for each identified flight segment determined to have at least one seat map stored […] the communicated information does not comprise any seat maps […];
Receive, from the user, a selection identifying one of the indicated flight segments;
In direct response to the selection, request at least one updated seat map corresponding to the selected one of the indicated flight segments […];
Receive […] the at least one updated seat map;
After receiving the at least one updated seat map, replace, in the cache, at least one of the plurality of seat maps with the least one updated seat map, wherein the at least one replaced seat map corresponds to the selected one of the indicated flight segments; 
	These limitations, in part, are directed towards mental processes. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations, in part, are directed towards certain methods of organizing human activity; in particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(III)). 

present the at least one updated seat map to the user;
receive, from the user, a seat selection from the at least one updated seat map;	
and reserve the seat selection […];
	These limitations, in part, are directed towards mental processes. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed toward certain methods of organizing human activity. In particular, these limitations reflect a commercial interaction (see MPEP 2106.04(a)(2)(II)). 

	Thus, claim 1 and claims 2-7, by virtue of dependence, recite an abstract idea under the Step 2A-Prong One analysis. The following claims further recite an abstract idea. 

Claim 2 recites, in part, “receive a notification […] that at least one of the plurality of seat maps has changed; and in response to the notification, replace […] at least one of the plurality of seat maps with at least one changed seat map […]”. This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, organizing information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).
Claim 3 recites, in part, “determine that a time since at least one of the plurality of seat maps was last updated exceeds a predetermined period of time; and in response to the determination, update […] the at least one of the plurality of seat maps with a current seat map […]”. This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, organizing information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).
Claim 4 recites, in part, “the request from the user indicates a group booking size, the group booking size indicating a number of passengers desired to be seated together; identifying the plurality of flight segments responsive to the request comprises determining whether the at least one of the plurality of seat maps […] is compatible with the group booking size, wherein the at least one of the plurality of seat maps […] is compatible if the at least one of the plurality of seat maps indicates a number of seats positioned together on an airplane and if the number of seats is more or equal to the group booking size”. This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, organizing information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed toward certain methods of organizing human activity; in particular, these limitations reflect a commercial interaction (see MPEP 2106.04(a)(2)(II)).
Claim 5 recites, in part, “the request from the user indicates one or more seat preferences; and identifying the plurality of flight segments responsive to the request comprises determining whether the at least one of the plurality of seat maps […] is compatible with the one or more indicated seat preferences”. This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, organizing information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed toward certain methods of organizing human activity; in particular, these limitations reflect a commercial interaction (see MPEP 2106.04(a)(2)(II)).
Claim 6 recites, in part, “wherein the one or more seat parameters comprises one or more of: a number of available seats, a number of available aisle seats, a number of available window seats, a number of available first class seats, a number of available business class seats, a number of coach class seats, and a maximum number of seats available together”. This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, organizing information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed toward certain methods of organizing human activity; in particular, these limitations reflect a commercial interaction (see MPEP 2106.04(a)(2)(II)).
Claim 7 recites, in part, “ receive a second request from the user, the second request comprising a third location and a fourth location; identify, based on flight information available [...] a plurality of flight segments responsive to the second request; determine whether at least one seat map stored […] corresponds to each of the plurality of flight segments responsive to the second request; in response to determining that at least one seat map stored in the cache corresponds to one of the plurality of flight segments responsive to the second request, obtain […] at least one updated seat map to replace […] each seat map determined to correspond to one of the plurality of flight segments responsive to the second request; store […] the at least one obtained updated seat map; and communicate the plurality of flight segments responsive to the second request and in response to a user selection of a particular one of the plurality of flight segments responsive to the second request, communicate the updated seat maps corresponding to the particular one of the plurality of flight segments responsive to the second request”. These limitations, in part, are directed towards mental processes. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed toward certain methods of organizing human activity. In particular, these limitations reflect a commercial interaction (see MPEP 2106.04(a)(2)(II)). 
Claims 1-7 recite limitations that are substantially similar and analogous to those recited in claims 8-14 respectively. Thus, claims 8-14 recite the same abstract ideas as claims 1-7, respectively, as discussed above.
 Claim 1 recites limitations that are substantially similar and analogous to those recited in claim 15. Thus, claim 15 recites the same abstract ideas as discussed above with respect to claim 1. Further, claims 16-17 recite analogous limitations to those of claims 2-3, respectively, and, thus, recite the same abstract ideas as discussed above with respect to claims 2-3, respectively. Further, claim 18 recites analogous limitations to those of claim 5 and, thus, recites the same abstract ideas as discussed above with respect to claim 5. Further, claim 19 recites analogous limitations to those of claim 4 and, thus, recites the same abstract ideas as discussed above with respect to claim 4. Further, claim 20 recites analogous limitations to those of claim 7 and, thus, recites the same abstract ideas as discussed above with respect to claim 7.

Step 2A- Prong Two
In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application.
 Claims 1-7 recite the additional elements of a cache, a hardware processor, airline computer reservations systems (CRS), features for electronically storing data (storing/updating/retrieving data in a cache), and transmitting data over a network (obtaining data from a CRS, communicating information to a user via a hardware processor, reserving a selection in a CRS). The cache and hardware processor are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network electronically storing data are considered additional elements directed to mere data gathering/outputting, and, thus, are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the recitation of a CRS is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
Claims 8-14 recite the additional elements of a cache, a hardware processor, airline computer reservations systems (CRS), features for electronically storing data (storing/updating/retrieving data in a cache), and transmitting data over a network (obtaining data from a CRS, communicating with a user via a hardware processor, reserving a selection in a CRS). The cache and hardware processor are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network electronically storing data are considered additional elements directed to mere data gathering/outputting, and, thus, are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the recitation of a CRS is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
Claim 15-20 recite the additional elements of a cache, a global distribution system, a user interface, a hardware processor, airline computer reservations systems (CRS), features for electronically storing data (storing/updating/retrieving data in a cache), and transmitting data over a network (obtaining data from a CRS, communicating with a user via a hardware processor, reserving a selection in a CRS). The cache, hardware processor, user interface, and CRSs are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network electronically storing data are considered additional elements directed to mere data gathering/outputting, and, thus, are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the recitation of a global distribution system and CRS is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
Accordingly, the cache, global distribution system, user interface, hardware processor, airline computer reservations systems (CRS), features for electronically storing data, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-20 do not recite additional elements that integrate the judicial exception into a practical application. 
	
Step 2B 
Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-20 are merely left with a cache, global distribution system, user interface, hardware processor, airline computer reservations systems (CRS), features for electronically storing data, and features for transmitting data over a network. 
Claims 1-20 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-20 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
The cache, hardware processor, and user interface are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the recitation of a global distribution system and CRS are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
Viewed as a whole, claims 1-20, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-20 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-20 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7-10, 14-17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Walker U.S. Publication No. 2006/0149713, hereafter known as Walker, in view of Reiz U.S. Publication No. 2011/0282701, hereafter known as Reiz, in further view of Kadatch et al. U.S. Publication No. 2006/0224578, hereafter known as Kadatch, in further view of Li U.S. Publication No. 2015/0095073, hereafter known as Li.

Claim 1: Walker teaches the following:
A cache communicably coupled to a plurality of airline computer reservations systems (CRSs); and 
	Walker teaches “A system, method, and computer program product search a cache database in response to a search request from a user” (see abstract); “FIG. 2 illustrates a system using a client/server configuration. In the exemplary system of FIG. 2, a Global Distribution Service (GDS) 30 comprises a processing element 32 and a cache database 40” (¶ [0040]); “systems, methods, and computer program products for searching data that is cached” (¶ [0001]); “main databases are typically the databases of each airline. The airline databases contain real-time availability for every flight that particular airline offers […] airlines send flight availability information from their real-time databases to databases belonging to a number of Global Distribution Systems (GDSs) […] GDSs, such as Sabre, Amadeus, Galileo, and WorldSpan, act as middlemen to sell airline tickets […] thus the GDS databases can be considered cache databases” (¶ [0007]); “When a GDS directly queries an airline database, this may be called Direct Connect Availability (DCA) queries […] the GDS builds the cache database such that some of the flight availability information is available without performing DCA queries” (¶ [0008]); “cached data is not always accurate […] querying an airline database via DCA, therefore, the GDS can ensure that it will return up-to-date (and therefore accurate) availability information” (¶ [0011]); “After determining which of the flight option(s) to verify using one of the methods described above or any other appropriate method, it may be desirable to immediately proceed with verifying the flight option(s) using DCA” (¶ [0036]). 
	Thus, Walker teaches a system comprising a cache database configured to communicate DCA queries to various airline databases and receive real-time flight availability information from the various airline databases, where the airline databases contain real-time availability information for every flight being offered by each respective airline; equivalent to a cache communicably coupled to a plurality of airline computer reservations systems (CRSs).

A hardware processor communicatively coupled to the cache and the plurality of airline CRSs, the hardware processor configured to: Store, in the cache, a plurality of seat maps from the plurality of airline CRSs, wherein each seat map corresponds to a particular flight leg […]; 
	Walker teaches “special purpose hardware-based computer systems which perform the specified functions or steps, or combinations of special purpose hardware and computer instructions” (¶ [0046]); “Global Distribution Service (GDS) 30 comprises a processing element 32 and a cache database 40” (¶ [0040]); “Client 54 may enter a search request for a flight on the GDS 30 over network 52” (¶ [0041]); “main databases are typically the databases of each airline. The airline databases contain real-time availability for every flight that particular airline offers […] For example, Alpha Airlines' flight # 886 from Charlotte to Boston on Oct. 30, 2004, may have twenty seats available in Y fare class (unrestricted) and no seats available in F fare class (first class) as of Oct. 27, 2004 […] airlines send flight availability information from their real-time databases to databases belonging to a number of Global Distribution Systems (GDSs) […] GDSs, such as Sabre, Amadeus, Galileo, and WorldSpan, act as middlemen to sell airline tickets […] thus the GDS databases can be considered cache databases” (¶ [0007]); “When a GDS directly queries an airline database, this may be called Direct Connect Availability (DCA) queries […] the GDS builds the cache database such that some of the flight availability information is available without performing DCA queries” (¶ [0008]);
	Thus, Walker teaches that special purpose hardware-based computer system may be utilized to implement the disclosed system, where the system comprises a processing element and cache database that communicates with various airline databases; equivalent to a hardware processor communicatively coupled to the cache and the plurality of airline CRSs. Further, Walker teaches a cache database configured to receive flight availability information from various airline databases, where the airline databases contain availability information for every flight being offered by each respective airline. Further, the availability information of every offered flight associated with each of the airlines (equivalent to a flight leg) that is stored in the cache database includes information associated with the amount of seats available for each type of seat on a particular airplane, such as 20 available seats in Y class and 0 available seats in F class (equivalent to the seat maps corresponding to particular flight legs).
	The Examiner notes that, according to the Applicant’s Disclosure, “cache 111 may store first seat map 112a and second seat map 113a […] Seat maps 112a and 113a may include any relevant information regarding the seats of the respective flight legs. For example, seat maps 112a and 113a may each store the number of seats for the flight leg, the number of available seats, the number of available seats with different options (e.g., class, aisle/center/window, row, exit row, etc.) […] For example, the seat maps sent from airline CRS 140 may only include a limited amount of information about the seat availability” (see page 11, para. 3). 
	Therefore, the cache database in the system of Walker that is configured to store availability information of every offered flight associated with each of the airlines, including information indicative of the amount of seats available for each type/class of seat on a particular airplane, is equivalent to storing, in the cache, a plurality of seat maps from the plurality of airline CRSs, wherein each seat map corresponds to a particular flight leg.

After storing the plurality of seat maps in the cache, receive a request from a user, the request comprising a first location and a second location;
	Walker teaches “the GDS builds the cache database such that some of the flight availability information is available without performing DCA queries” (¶ [0008]); “ the GDS system queries its cache database to search for flights that might satisfy the user's request. As discussed above, the cache database contains cached data that had been downloaded from the airline databases. The GDS typically makes several queries of the cache database to identify a number of flight options to present to the user” (¶[0027]); “Client 54 may enter a search request for a flight on the GDS 30 over network 52” (¶ [0041]); “A user may input the desired origin and destination airports, the dates and times of the desired departure and return, and possibly one or more preferred airlines” (¶ [0006]); “After searching the available flight data, typically several flight options are displayed to the user. These flight options typically have different prices, different departure and arrival times, different airlines, and may be non-stop, may involve one or more stops, or may require connecting to another flight to reach the final destination” (¶ [0006]). 
	Thus, Walker teaches a GDS system that is configured to build a cache database and search the cache database for flights that might satisfy a user’s request, where the user request may include a desired origin and destination; equivalent to after storing the plurality of seat maps in the cache, receive a request from a user, the request comprising a first location and a second location.

Identify, based on flight information available from the plurality of airline CRSs, a plurality of flight segments responsive to the request;
	Walker teaches “When a GDS directly queries an airline database, this may be called Direct Connect Availability (DCA) queries. These DCA queries of the airline database may be in response to a user's search request, or may be performed proactively to populate the cache database” (¶ [0008]); “the GDS system queries its cache database to search for flights that might satisfy the user's request. As discussed above, the cache database contains cached data that had been downloaded from the airline databases. The GDS typically makes several queries of the cache database to identify a number of flight options to present to the user” (¶[0027]); “Client 54 may enter a search request for a flight on the GDS 30 over network 52. In response to the search request, the first search element 38 of the processing element 32 typically searches the cache database 40 to identify flight options that may satisfy the client's search request.” (¶ [0041]). 
	Thus, Walker teaches a GDS system comprising a cache database that is configured to either directly query airline databases for flight availability information or proactively build the cache database with flight information provided by the airline databases, where the collected information may be used to identify flight options corresponding to a user request; equivalent to identifying, based on flight information available from the plurality of airline CRSs, a plurality of flight segments responsive to the request.

Communicate information indicative of at least some of the plurality of flight segments to the user, wherein: The communicated information comprises information for each identified flight segment […]; The communicated information does not comprise any seat maps retrieved from the plurality of airline CRSs subsequent to the user request;
	Walker teaches “Client 54 may enter a search request for a flight on the GDS 30 over network 52. In response to the search request, the first search element 38 of the processing element 32 typically searches the cache database 40 to identify flight options that may satisfy the client's search request.” (¶ [0041]); “the processing element will typically return all the identified flight options over network 52 to the client that entered the search request.” (¶ [0042]); “After searching the available flight data, typically several flight options are displayed to the user. These flight options typically have different prices, different departure and arrival times, different airlines, and may be non-stop, may involve one or more stops, or may require connecting to another flight to reach the final destination” (¶ [0006]). 
	Thus, Walker teaches a GDS system configured to search a cache database (comprising information available from the various airline databases) in order to identify flight options to satisfy a user request. The system may return and display the identified flight options to the user, where the flight options include information indicating a price, departure/arrival times, and a number of stops; equivalent to communicating information indicative of at least some of the plurality of flight segments to the user, wherein: the communicated information comprises information for each identified flight segment and the communicated information does not comprise any seat maps retrieved from the plurality of airline CRSs subsequent to the user request.

Receive, from the user, a selection identifying one of the indicated flight segments;
	Walker teaches “After searching the available flight data, typically several flight options are displayed to the user […] user then may choose to purchase any of the flight options displayed” (¶ [0006]).

In direct response to the selection, request at least one updated seat map corresponding to the selected one of the indicated flight segments from one of the plurality of CRSs;
	Walker teaches “When a user attempts to purchase a ticket on a flight in this situation, the GDS then attempts to secure the ticket from the airline for the user. If the flight is not available, the GDS receives an error response message, called a UC (i.e., unconfirmed) error, from the airline. The user would then be notified that the flight is not actually available” (¶ [0012]); “cached data is not always accurate […] querying an airline database via DCA, therefore, the GDS can ensure that it will return up-to-date (and therefore accurate) availability information” (¶ [0011]); “GDS typically builds its cache database by storing or caching the responses it receives from the airlines in response to real-time queries of the airline databases” (¶ [0008]).
	Thus, the GDS of Walker is configured to cache seat availability information for a plurality of flights, where a user may attempt to purchase a ticket for a flight option and, subsequently, the GDS may obtain updated availability information from the airlines that indicates whether the seats for the flights corresponding to the selected flight option are still available or have become unavailable; equivalent to in direct response to the selection, request at least one updated seat map corresponding to the selected one of the indicated flight segments from one of the plurality of CRSs.

	Although Walker teaches a system configured to store seat availability information for every flight offered by an airline in a cache database, Walker does not explicitly teach wherein each of the seat maps comprises a configuration of seats. Further, Walker does not explicitly teach determining whether at least one seat map stored in the cache corresponds to each of the plurality of flight segments responsive to the request and communicating information comprising information for each identified flight segment determined to have at least one seat map stored in the cache.  
	However, Reiz teaches the following:
	Store, in the cache, a plurality of seat maps […], wherein each seat map corresponds to a particular flight leg and comprises a configuration of seats; 
	Reiz teaches “Travel information is received indicating an origin, a destination, one or more travel dates […] Flights meeting the origin, destination, and date(s) are identified, and then seat maps providing seat information and availability for the identified flights are retrieved” (Abstract); “the method comprising the steps of receiving travel information at a first server indicating an origin, a destination, one or more travel dates […] identifying flights from the origin to the destination on the one or more travel dates; sending a request from the first server to a second server for seat information about the seat configuration and availability on the located flights […] and sending information about the available seats and the pricing information to a computing device for display” (¶ [0017]); 
	Thus, Reiz teaches a system wherein a user may input travel information comprising an origin, a destination, and dates. The system may then identify available flights from the origin to the destination, and send a request to a second server to retrieve seat information about the seat configuration and availability on the identified available flights. Therefore, the second server storing seat configuration and availability information is equivalent to storing, in a cache, a plurality of seat maps wherein each seat map corresponds to a particular flight leg and comprises a configuration of seats.
	Identify, based on flight information available from the plurality of airline CRSs.  A plurality of flight segments responsive to the request;
	Determine whether at least one seat map stored in the cache corresponds to each of the plurality of flight segments responsive to the request;
	Reiz teaches “the first server sends a request to a third server for information about scheduled flights, and receives information from the third server identifying flight routings on one or more airlines, and uses the information received from the third server to construct flight routings from the origin to the destination according to an algorithm. The third server may be an airline server or a server having information about flights on a plurality of airlines” (¶ [0018]); “the method comprising the steps of receiving travel information at a first server indicating an origin, a destination, one or more travel dates, and one or more seat characteristics other than class of service all as specified by the traveler; identifying flights from the origin to the destination on the one or more travel dates; sending a request from the first server to a second server for seat information about the seat configuration and availability on the located flights; correlating the identified flights with the seat information to identify available seats having the specified seat characteristics” (¶ [0017]). 
	Thus, Reiz teaches a system configured to receive, at a first server, travel information from a user indicating an origin, a destination, and one or more travel dates. The first server may then identify flights from the input origin to the destination by sending a request to a third server that may be associated with an airline; equivalent to identifying, based on flight information available from the plurality of airline CRSs, a plurality of flight segments responsive to the request. Upon identifying flights from the origin to the destination, the first server may request a second server (equivalent to the cache) for seat configuration and availability information corresponding to each of the identified flights; equivalent to determining whether at least one seat map stored in the cache corresponds to each of the plurality of flight segments responsive to the request.

	Communicate information indicative of at least some of the plurality of flight segments to the user, wherein; the communicated information comprises information for each identified flight segment determined to have at least one seat map stored in the cache;
	Reiz teaches “the method comprising the steps of receiving travel information at a first server indicating an origin, a destination, one or more travel dates, and one or more seat characteristics other than class of service all as specified by the traveler; identifying flights from the origin to the destination on the one or more travel dates; sending a request from the first server to a second server for seat information about the seat configuration and availability on the located flights; correlating the identified flights with the seat information to identify available seats having the specified seat characteristics; sending a request from the first server to a fourth server for pricing information on the available seats having the specified seat characteristics; and sending information about the available seats and the pricing information to a computing device for display” (¶ [0017]). 
	Thus, Reiz teaches a system configured to receive, at a first server, travel information from a user indicating an origin, a destination, and one or more travel dates. The first server may then identify flights from the input origin to the destination by sending a request to a third server that may be associated with an airline. Upon identifying flights from the origin to the destination, the first server may request a second server (equivalent to the cache) for seat configuration and availability information corresponding to each of the identified flights. The system may then send information about the available seats and pricing information to a computing device for display; equivalent to communicating information indicative of at least some of the plurality of flight segments to the user, wherein; the communicated information comprises information for each identified flight segment determined to have at least one seat map stored in the cache.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker with the teachings of Reiz by incorporating the features for identifying available flights (via airline servers) corresponding to a customer request, requesting seat configuration/map information from a second server for the identified flights, and communicating the available flights and pricing information associated with each of the identified flights to the customer, as taught by Reiz. One of ordinary skill in the art would have recognized that by incorporating these features, as taught by Reiz, the system of Walker would be further configured to request various airline databases for flight options corresponding to a customer request, determine whether at least one seat map stored in a cache corresponds to each of the identified flight options responsive to the request, and communicate the available flights and pricing information associated with each of the identified flights to the customer. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “help travelers shorten the process of locating flights from multiple airlines” (¶ [0011]), as suggested by Reiz. 
	Although Walker/Reiz teaches a system configured to store seat maps corresponding to a plurality of flights in a cache, receive a selection of a flight option, and continuously updating the cache be retrieving information from airline databases, Walker/Reiz does not explicitly teach the steps for receiving, from the one of the plurality of airline CRSs, an updated seat map and after receiving the updated seat map, replacing in the cache, the at least one of the plurality of seat maps with the at least one updated seat map, wherein the at least one replaced seat map corresponds to the selected one of the indicated flight segments. Further, Walker/Reiz does not explicitly teach presenting the at least one updated seat map to the user. 
	However, Kadatch teaches the following:
	In direct response to the selection, request at least one updated seat map corresponding to the selected one of the indicated flight segments from one of the plurality of airline CRSs;
	Kadatch teaches “the methods of this invention can be used to improve the response time and freshness of results for responses to search queries for searches on large document collections […] such as responding to a query for the seating chart of available seats on an airplane flight” (¶ [0017]);  a query can correspond to a request for data […] such as requests for available seats on airplanes or requests for available seats at a concert performance” (¶ [0065]); “when a query is received for a corresponding query answer, the storage time for the query answer is determined […] the storage time represents the length the time the query answer has been stored in cache since the last update of the query answer. The storage time for the query answer is then compared with one or more time thresholds […] If the storage time is greater than a threshold T3, the stored query answer is not used. Instead, the query is used to generate an updated query answer. The updated query answer is provided as a response to the query and the stored query answer is replaced with the updated query answer” (¶ [0053]); “wherein obtaining an updated query answer comprises forwarding the query to a primary computer and obtaining a query answer provided by the primary computer” (claim 16). 
	Thus, Kadatch teaches a system wherein a user may submit a request for available seats on an airplane. In response to the user’s response, the system may update the stored query answer (a seating chart of available seats on an airplane flight) via a primary computer (but for the CRS disclosed by Walker that is consulted to update flight options in a cache) and provide the updated query answer (updated seating chart of available seats); equivalent to in direct response to the selection, request at least one updated seat map corresponding to the selected one of the indicated flight segments from one of the plurality of airline CRSs.

Receive, from the one of the plurality of airline CRSs, the at least one updated seat map; After receiving the at least one updated seat map, replace, in the cache, at least one of the plurality of seat maps with the at least one updated seat map, wherein the at least one replaced seat map corresponds to the selected one of the indicated flight segments;
	Kadatch teaches ““when a query is received for a corresponding query answer, the storage time for the query answer is determined […] the storage time represents the length the time the query answer has been stored in cache since the last update of the query answer. The storage time for the query answer is then compared with one or more time thresholds […] If the storage time is greater than a threshold T3, the stored query answer is not used. Instead, the query is used to generate an updated query answer. The updated query answer is provided as a response to the query and the stored query answer is replaced with the updated query answer” (¶ [0053]); “wherein obtaining an updated query answer comprises forwarding the query to a primary computer and obtaining a query answer provided by the primary computer” (claim 16).
	Thus, Kadatch teaches a system wherein a user may submit a request for available seats on an airplane (but for the selected flight option disclosed by Walker). In response to the user’s response, the system may update the stored query answer (a seating chart of available seats on an airplane flight) by forwarding the query to a primary computer (but for the CRS disclosed by Walker that is consulted to update flight options in a cache) and obtaining an updated query answer from the primary computer. The stored query answer is then replaced by the obtained updated query answer in the cache; equivalent to receiving, from the one of the plurality of airline CRSs, the at least one updated seat map and after receiving the at least one updated seat map, replace, in the cache, at least one of the plurality of seat maps with the at least one updated seat map, wherein the at least one replaced seat map corresponds to the selected one of the indicated flight segments.

Present the at least one updated seat map to the user;
Kadatch teaches “a user of an e-commerce web site can submit a query […] such as requests for available seats on airplanes” (¶ [0065]); “a query for the seating chart of available seats on an airplane flight.” (¶ [0017]); “search engine 70 may also include a keyword search component 85 for searching the index 83 for results in response to a search query from the user computer 10” (¶ [0019]); “a method for providing a query answer […] When a query is received that corresponds to a query answer stored in a memory device […] An updated query answer is then generated and returned in response to the query.” (¶ [0016]).
	Thus, Kadatch teaches a system configured to respond to a user request for a seating chart via a computer, where the system may generate and return an updated query answer (updated seating chart) to the user; equivalent to presenting the at least one updated seat map to the user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker/Reiz with the teachings of Kadatch by incorporating the features for updating a seating chart stored in a cache (in response to a user query/request for a flight) by forwarding the query to a primary computer, obtaining the updated seating chart from the primary computer for the flight, replacing the stored seating chart with the updated seating chart, and presenting the updated seating chart to the user, as taught by Kadatch, into the system of Walker/Reiz that is configured to store seat maps for a plurality of flight options in a cache, update flight availability information stored in a cache by querying a plurality of airline databases, and presenting flight options to a user for selection. One of ordinary skill in the art would have recognized that by incorporating these teachings of Kadatch, the system of Walker/Reiz would be further configured to search for flight options (based on information provided from various airline CRSs) in response to a user search request, receive a selection of an available flight option, responsively update the seat maps stored in the cache by communicating with an airline database (equivalent to a CRS), replace the stored seat maps corresponding to the selected flights with the updated seat maps, and provide the updated seat maps to the user corresponding to the user selection.  One of ordinary skill in the art would have been motivated to make this modification with the purpose to “improve the response time and freshness of results for responses to search queries“(¶ [0017]) and “reducing the likelihood that the provided query answer contains old or incorrect information” (¶ [0016]), as suggested by Kadatch. 
	Although Walker/Reiz/Kadatch teaches a system configured to update seat map information for a plurality of flights stored in a cache by communicating with an airline database and subsequently presenting the updated seat map information to a customer device, Walker/Reiz/Kadatch does not explicitly teach receiving, from the user, a seat selection from the at least one updated seat map, and reserving the seat selection in the one of the plurality of airline CRSs.
	However, Li teaches the following:
Receive, from the user, a seat selection from the at least one updated seat map; and 
	Li teaches “FIG. 2G illustrates one example of transmitting an electronic message to facilitate a passenger to purchase flight options […] electronic message 220 (e.g., such as a message serving a purpose of confirming an airline reservation associated with the passenger) may be […] transmitted to the client computing platform 104 associated with a passenger […] electronic message 220 may include dynamic interactive content 216 […] dynamic interactive content may include interactive image—a clickable flight seat chart image […] to enable the passenger P to submit seat modification, selections of flight options” (¶ [0057]); “flight module may be configured to obtain flight information regarding flights on which reservations have been made for the passengers […] flight information obtained by the flight module may include information indicating seat features, travel classes, seat assignments for existing passengers on the flights, price schemes for various in-flight upgrades such as seat […] flight module may be configured to request such flight information from servers associated with the airline carriers” (¶ [0012]). 
	Thus, Li teaches a system that enables a user to reserve a flight option and is further configured to obtain flight information of the reserved flight option (e.g., seat assignments/available seat upgrades) from servers associated with airline carriers. The system may use the flight information received from the airline carrier to generate an electronic message to the user including an interactive seat map that allows the user to make a seat selection for the flight reservation. Further, Li teaches that the passenger may have multiple flight reservations within one reservation (¶ [0003]); equivalent to receiving, from the user, a seat selection from the at least one updated seat map.

Reserve the seat selection in the one of the plurality of airline CRSs. 
	Li teaches “itinerary information regarding current reservations associated with the individual passengers […] may be transmitted to airline carriers” (¶ [0007]); “Upon the selections by the passengers via the interactive content sets, responses may be generated […] Upon receiving such responses, the server 102 (e.g., via a purchase module not illustrated in FIG. 1) may purchase the flight options from airline carriers on behalf of the passengers” (¶ [0053]); “flight information […] may be maintained and provided by airline carriers, online travel agencies, reservation service providers, and/or any other entities that may maintain and provide such flight information” (¶ [0068]). 
	Thus, Li teaches that itinerary information regarding current reservations associated with individual passengers may be transmitted to airline carriers that maintain the flight information, where the itinerary information may be modified by users when responding/interacting with the electronic messages (such as interacting with a seat map to make a seat modification/selection); equivalent to reserving the seat selection in the one of the plurality of airline CRSs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker/Reiz/Kadatch with the teachings of Li by incorporating the features for retrieving flight information for a plurality of flights including seat maps for a plurality of flights (wherein each seat map comprises a configuration of seats on the flights) from servers associated with airline carrier, presenting (via a user device) updated flight information including an interactive seat map for a passenger to make seat modifications/selections, and reserving the current itinerary information associated with the user with an airline carrier that maintains the flight information, as taught by Li, into the system of Walker/Reiz/Kadatch that is configured to communicate with airline databases, store flight information (seat maps/charts for a plurality of flights) in a cache, update the stored flight information in the cache by communicating with airline databases, and presenting the updated flight information to a user for purchase. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “enhance passenger experiences in managing airline reservations” (¶ [0004]), as suggested by Li. 

Claim 2: Walker/Reiz/Kadatch/Li teaches the limitations of claim 1. Further, Walker teaches the following:

Receive a notification from one of the plurality of airline CRSs that at least one of the plurality of seat maps has changed; and in response to the notification […], in the cache, at least one of the plurality of seat maps with at least one changed seat map from the one of the plurality of airline CRSs; 
	Walker teaches ( see ¶ [0012]) a GDS configured to cache seat availability information for a plurality of flights, where a user may attempt to purchase a ticket for a flight option and, subsequently, the GDS may obtain updated availability information from the airlines that indicates whether the seats for the flights corresponding to the selected flight option are still available or have become unavailable; equivalent to receiving a notification from one of the plurality of airline CRSs that at least one of the plurality of seat maps has changed.
	Further, Walker teaches (see ¶ [0008], ¶ [0011]) that the GDS  may build a cache database by storing and caching real-time availability information for flights from airline databases via queries to the airline databases, where the attempt by the user to purchase tickets for a flight and receiving a response from an airline is considered to be one of such queries to the airline database; equivalent to, in response to the notification storing the updated seat maps in the cache.
	Although Walker/Reiz teaches a system configured to update availability information (when availability information has changed) for a flight option in a cache database when a user attempts to purchase a ticket for the flight option, Walker/Reiz does not explicitly teach replacing, in the cache, the seat map with the changed seat map. 

	However, Kadatch teaches the following:
	[…] replacing, in the cache, at least one of the plurality of seat maps with at least one changed seat map […];
	Kadatch teaches “a stored query answer may not contain the most current information. Thus, it is desirable to balance providing a fast response to a query with providing a query answer that contains the most current information” (¶ [0052]); “when a query is received for a corresponding query answer, the storage time for the query answer is determined […] the storage time represents the length the time the query answer has been stored in cache since the last update of the query answer. The storage time for the query answer is then compared with one or more time thresholds […] If the storage time is greater than a threshold T3, the stored query answer is not used. Instead, the query is used to generate an updated query answer. The updated query answer is provided as a response to the query and the stored query answer is replaced with the updated query answer” (¶ [0053]); “obtaining an updated query answer comprises forwarding the query to a primary computer and obtaining a query answer provided by the primary computer” (claim 16).
	Thus, Kadatch teaches a system configured to store a query answer in a cache (such as a seating chart for an airplane) and receive an updated query answer from a primary computer. The system may replace the stored query answer (which may not contain the most current information) with the updated query answer which represents the most current information; equivalent to replacing, in the cache, at least one of the plurality of seat maps with at least one changed seat map.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker/Reiz with the teachings of Kadatch by incorporating the features for storing a seating chart in a cache (which may not contain the most current information), obtaining an updated seating chart from a primary computer with the most current information, and replacing the stored seating chart with the updated seating chart, as taught by Kadatch, into the system of Walker/Reiz that is configured to store seat maps for a plurality of flight options in a cache and update flight availability information stored in a cache by querying a plurality of airline databases. One of ordinary skill in the art would have recognized that by incorporating these teachings of Kadatch, the system of Walker/Reiz would be further configured to search for flight options in response to a user search request, receive a selection of a flight option (consisting of a plurality of legs), responsively update the seat maps stored in the cache by communicating with an airline database (equivalent to a CRS), replace the stored seat maps corresponding to the selected flights with the updated seat maps having current information, and provide the updated seat maps to the user corresponding to the user selection.  One of ordinary skill in the art would have been motivated to make this modification with the purpose to “improve the response time and freshness of results for responses to search queries“(¶ [0017]) and “reducing the likelihood that the provided query answer contains old or incorrect information” (¶ [0016]), as suggested by Kadatch.

Claim 3: Walker/Reiz/Kadatch/Li teaches the limitations of claim 1. Further, Walker/Reiz does not explicitly teach, however Kadatch does teach, the following:

Determine that a time since at least one of the plurality of seat maps was last updated exceeds a predetermined period of time and in response to the determination, update, in the cache, the at least one of the plurality of seat maps with a current seat map from the one of the plurality of airline CRSs.
	Kadatch teaches “when a query is received for a corresponding query answer, the storage time for the query answer is determined […] the storage time represents the length the time the query answer has been stored in cache since the last update of the query answer. The storage time for the query answer is then compared with one or more time thresholds […] If the storage time is greater than a threshold T3, the stored query answer is not used. Instead, the query is used to generate an updated query answer. The updated query answer is provided as a response to the query and the stored query answer is replaced with the updated query answer” (¶ [0053]); “wherein obtaining an updated query answer comprises forwarding the query to a primary computer and obtaining a query answer provided by the primary computer” (claim 16).
	Thus, Kadatch teaches a system configured to store a query answer in a cache (such as a seating chart for an airplane) and receive an updated query answer from a primary computer (but for the airline databases consulted by the system of Walker) when the system determines that the length of time that the initially stored query answer has exceeded a time threshold. The system may then replace the stored query answer with the updated query answer which represents the most current information; equivalent to determining that a time since at least one of the plurality of seat maps was last updated exceeds a predetermined period of time and in response to the determination, updating, in the cache, the at least one of the plurality of seat maps with a current seat map from the one of the plurality of airline CRSs.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker/Reiz with the teachings of Kadatch by incorporating the features for storing a seating chart in a cache (which may not contain the most current information), determining that the length of time which the seating chart has been stored in the cache exceeds a time threshold, responsively obtaining an updated seating chart from a primary computer, and replacing the stored seating chart with the updated seating chart, as taught by Kadatch, into the system of Walker/Reiz that is configured to store seat maps for a plurality of flight options in a cache and update flight availability information stored in a cache by querying a plurality of airline databases. One of ordinary skill in the art would have recognized that by incorporating these teachings of Kadatch, the system of Walker/Reiz would be further configured to search for flight options in response to a user search request, receive a selection of a flight option (consisting of a plurality of legs), responsively update the seat maps stored in the cache by communicating with an airline database (equivalent to a CRS), replace the stored seat maps corresponding to the selected flights with the updated seat maps having current information, and provide the updated seat maps to the user corresponding to the user selection.  One of ordinary skill in the art would have been motivated to make this modification with the purpose to “improve the response time and freshness of results for responses to search queries“(¶ [0017]) and “reducing the likelihood that the provided query answer contains old or incorrect information” (¶ [0016]), as suggested by Kadatch.

Claim 7: Walker/Reiz/Kadatch/Li teaches the limitations of claim 1. Further, Walker teaches the following:
	
Receive a second request from the user, the second request comprising a third location and a fourth location;
	Walker teaches “Client 54 may enter a search request for a flight on the GDS 30 over network 52” (¶ [0041]); “A user may input the desired origin and destination airports, the dates and times of the desired departure and return, and possibly one or more preferred airlines” (¶ [0006]).
	Examiner notes that although Walker does not explicitly disclose a second request, Walker does teach that a user may input search requests (comprising an origin and destination location) for flight options and does not limit the user to submitting a single request anywhere in the disclosure. Repetition of such processes, regardless of delineation and naming convention (first/second/etc. request, third/fourth/etc. location), is obvious at least under a duplication of parts rationale (see MPEP 2144.04 (VI) (B)).  
	Thus, Walker teaches that a user may input a search request for a flight into the system including a desired origin and a destination; equivalent to receiving a second request from a user, the request comprising a third location and a fourth location. 

Identify, based on flight information available from the plurality of airline CRSs, a plurality of flight segments responsive to the second request; 
	Walker teaches “When a GDS directly queries an airline database, this may be called Direct Connect Availability (DCA) queries. These DCA queries of the airline database may be in response to a user's search request, or may be performed proactively to populate the cache database” (¶ [0008]); “the GDS system queries its cache database to search for flights that might satisfy the user's request. As discussed above, the cache database contains cached data that had been downloaded from the airline databases. The GDS typically makes several queries of the cache database to identify a number of flight options to present to the user” (¶[0027]); “Client 54 may enter a search request for a flight on the GDS 30 over network 52. In response to the search request, the first search element 38 of the processing element 32 typically searches the cache database 40 to identify flight options that may satisfy the client's search request.” (¶ [0041]). 
	Examiner notes that although Walker does not explicitly disclose a second request, Walker does teach that a user may input search requests (comprising an origin and destination location) for flight options and does not limit the user to submitting a single request anywhere in the disclosure. Repetition of such processes, regardless of delineation and naming convention (first/second/etc. request, third/fourth/etc. location), is obvious at least under a duplication of parts rationale (see MPEP 2144.04 (VI) (B)).  
	Thus, Walker teaches a GDS system comprising a cache database that is configured to either directly query airline databases for flight availability information or proactively build the cache database with flight information provided by the airline databases, where the collected information may be used to identify flight options corresponding to a user request; equivalent to identifying, based on flight information available from the plurality of airline CRSs, a plurality of flight segments responsive to the second request.

[…] Obtain, from the one of the plurality of airline CRSs, at least one updated seat map […] determined to correspond to one of the plurality of flight segments responsive to the second request; Store, in the cache, the at least one obtained updated seat map;
	Walker teaches “When a user attempts to purchase a ticket on a flight in this situation, the GDS then attempts to secure the ticket from the airline for the user. If the flight is not available, the GDS receives an error response message, called a UC (i.e., unconfirmed) error, from the airline. The user would then be notified that the flight is not actually available” (¶ [0012]); “DCA queries of the airline database” (¶ [0008]); “If however, it is determined in step 18 that the cache data […] is not recent enough to presume accuracy, then DCA is queried to verify the availability as shown in step 20 […] any time DCA is queried, the availability data received as a result of the DCA query may be entered into the cache database, such that this updated availability data is available for future searches” (¶ [0038]). 
	Thus, the GDS of Walker is configured to cache seat availability information for a plurality of flights, where a user may attempt to purchase a ticket for a flight option and, subsequently, the GDS may obtain updated availability information from the airlines that indicates whether the seats for the flights corresponding to the selected flight option are still available or have become unavailable. Any time the airline databases are queried, the availability data (seat map information) may be updated in the cache database; equivalent to obtaining, from the one of the plurality of airline CRSs, at least one updated seat map determined to correspond to one of the plurality of flight segments responsive to the second request and storing, in the cache, the at least one obtained updated seat map.

Walker teaches “Client 54 may enter a search request for a flight on the GDS 30 over network 52. In response to the search request, the first search element 38 of the processing element 32 typically searches the cache database 40 to identify flight options that may satisfy the client's search request.” (¶ [0041]); “the processing element will typically return all the identified flight options over network 52 to the client that entered the search request.” (¶ [0042]); “ After searching the available flight data, typically several flight options are displayed to the user. These flight options typically have different prices, different departure and arrival times, different airlines, and may be non-stop, may involve one or more stops, or may require connecting to another flight to reach the final destination” (¶ [0006]). 
	Thus, Walker teaches a GDS system configured to search a cache database (comprising information available from the various airline databases) in order to identify flight options to satisfy a user request. The system may return and display the identified flight options to the user, where the flight options include information indicating a price, departure/arrival times, and a number of stops; equivalent to communicating information indicative of at least some of the plurality of flight segments to the user, wherein: the communicated information comprises information for each identified flight segment and the communicated information does not comprise any seat maps retrieved from the plurality of airline CRSs subsequent to the user request.

	Communicate the plurality of flight segments responsive to the second request […]; 
	Walker teaches “Client 54 may enter a search request for a flight on the GDS 30 over network 52. In response to the search request, the first search element 38 of the processing element 32 typically searches the cache database 40 to identify flight options that may satisfy the client's search request.” (¶ [0041]); “the processing element will typically return all the identified flight options over network 52 to the client that entered the search request.” (¶ [0042]); “ After searching the available flight data, typically several flight options are displayed to the user. These flight options typically have different prices, different departure and arrival times, different airlines, and may be non-stop, may involve one or more stops, or may require connecting to another flight to reach the final destination” (¶ [0006]). 
	Thus, Walker teaches a GDS system configured to search a cache database (comprising information available from the various airline databases) in order to identify flight options to satisfy a user request. The system may return and display the identified flight options to the user, where the flight options include information indicating a price, departure/arrival times, and a number of stops; equivalent to communicating the plurality of flight segments responsive to the second request.





	Although Walker teaches a system configured to store seat availability information for every flight offered by an airline in a cache database and communicating a plurality of flight options to a user, Walker does not explicitly teach determining whether at least one seat map stored in the cache corresponds to each of the plurality of flight segments responsive to a second request.

	However, Reiz teaches the following:
	Identify, based on flight information available from the plurality of airline CRSs, a plurality of flight segments responsive to the second request;
	Determine whether at least one seat map stored in the cache corresponds to each of the plurality of flight segments responsive to the second request;
	Reiz teaches “the first server sends a request to a third server for information about scheduled flights, and receives information from the third server identifying flight routings on one or more airlines, and uses the information received from the third server to construct flight routings from the origin to the destination according to an algorithm. The third server may be an airline server or a server having information about flights on a plurality of airlines” (¶ [0018]); “the method comprising the steps of receiving travel information at a first server indicating an origin, a destination, one or more travel dates, and one or more seat characteristics other than class of service all as specified by the traveler; identifying flights from the origin to the destination on the one or more travel dates; sending a request from the first server to a second server for seat information about the seat configuration and availability on the located flights; correlating the identified flights with the seat information to identify available seats having the specified seat characteristics” (¶ [0017]). 
	Examiner notes that although Reiz does not explicitly disclose a second request, Reiz does teach that a server may receive travel requests and does not limit the server to receiving a single request anywhere in the disclosure. Repetition of such processes, regardless of delineation and naming convention (first/second/etc. request, third/fourth/etc. location), is obvious at least under a duplication of parts rationale (see MPEP 2144.04 (VI) (B)).  
	Thus, Reiz teaches a system configured to receive, at a first server, travel information from a user indicating an origin, a destination, and one or more travel dates. The first server may then identify flights from the input origin to the destination by sending a request to a third server that may be associated with an airline; equivalent to identifying, based on flight information available from the plurality of airline CRSs, a plurality of flight segments responsive to the second request. Upon identifying flights from the origin to the destination, the first server may request a second server (equivalent to the cache) for seat configuration and availability information corresponding to each of the identified flights; equivalent to determining whether at least one seat map stored in the cache corresponds to each of the plurality of flight segments responsive to the second request.

	Communicate the plurality of flight segments responsive to the second request and […] communicate the […] seat maps corresponding to the particular one of the plurality of flight segments responsive to the second request. 
	Reiz teaches “the method comprising the steps of receiving travel information at a first server indicating an origin, a destination, one or more travel dates, and one or more seat characteristics other than class of service all as specified by the traveler; identifying flights from the origin to the destination on the one or more travel dates; sending a request from the first server to a second server for seat information about the seat configuration and availability on the located flights; correlating the identified flights with the seat information to identify available seats having the specified seat characteristics; sending a request from the first server to a fourth server for pricing information on the available seats having the specified seat characteristics; and sending information about the available seats and the pricing information to a computing device for display” (¶ [0017]). 
	Thus, Reiz teaches a system configured to receive, at a first server, travel information from a user indicating an origin, a destination, and one or more travel dates. The first server may then identify flights from the input origin to the destination by sending a request to a third server that may be associated with an airline. Upon identifying flights from the origin to the destination, the first server may request a second server (equivalent to the cache) for seat configuration and availability information corresponding to each of the identified flights. The system may then send information about the available seats and pricing information to a computing device for display; equivalent to communicating the plurality of flight segments responsive to the second request and communicating the seat maps corresponding to the particular one of the plurality of flight segments responsive to the second request.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker with the teachings of Reiz by incorporating the features for identifying available flights (via airline servers) corresponding to a customer request, requesting seat configuration/map information from a second server for the identified flights, and communicating the available flights and pricing information associated with each of the identified flights to the customer, as taught by Reiz. One of ordinary skill in the art would have recognized that by incorporating these features, as taught by Reiz, the system of Walker would be further configured to request various airline databases for flight options corresponding to a customer request, determine whether at least one seat map stored in a cache corresponds to each of the identified flight options responsive to the request, and communicate the available flights and pricing information associated with each of the identified flights to the customer. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “help travelers shorten the process of locating flights from multiple airlines” (¶ [0011]), as suggested by Reiz. 
	Although Walker/Reiz teaches a system configured to store seat maps corresponding to a plurality of flights in a cache, receive a selection of a flight option, and continuously updating the cache be retrieving information from airline databases, Walker/Reiz does not explicitly teach in response to determining that at least one seat map stored in the cache corresponds to one of the plurality of flight segments responsive to the second request, obtain from the one of the plurality of airline CRSs, at least one updated seat map to replace, in the cache, each seat map determined to correspond to one of the plurality of flight segments responsive to the second request and storing, in the cache, the at least one obtained updated seat map. Further, Walker/Reiz does not explicitly teach in response to a user selection of a particular one of the plurality of flight segments responsive to the second request, communicate the updated seat maps corresponding to the particular one of the plurality of flight segments responsive to the second request.

	In response to determining that at least one seat map stored in the cache corresponds to one of the plurality of flight segments responsive to the second request, obtain from the one of the plurality of airline CRSs, at least one updated seat map to replace, in the cache, each seat map determined to correspond to one of the plurality of flight segments responsive to the second request; store, in the cache, the at least one obtained updated seat map;
Kadatch teaches “the methods of this invention can be used to improve the response time and freshness of results for responses to search queries for searches on large document collections […] such as responding to a query for the seating chart of available seats on an airplane flight” (¶ [0017]);  “a query can correspond to a request for data […] such as requests for available seats on airplanes or requests for available seats at a concert performance” (¶ [0065]); “when a query is received for a corresponding query answer, the storage time for the query answer is determined […] the storage time represents the length the time the query answer has been stored in cache since the last update of the query answer. The storage time for the query answer is then compared with one or more time thresholds […] If the storage time is greater than a threshold T3, the stored query answer is not used. Instead, the query is used to generate an updated query answer. The updated query answer is provided as a response to the query and the stored query answer is replaced with the updated query answer” (¶ [0053]); “wherein obtaining an updated query answer comprises forwarding the query to a primary computer and obtaining a query answer provided by the primary computer” (claim 16).
	Thus, Kadatch teaches a system wherein a user may submit a request for available seats on a particular airplane flight, where the system may store a seating chart corresponding to the selected airplane flight (equivalent to determining that at least one seat map stored in the cache corresponds to one of the plurality of flight segments responsive to the second request). In response to the user’s request, the system may update a stored query answer (a seating chart of available seats on the selected airplane flight) by forwarding the query to a primary computer (but for the CRS disclosed by Walker that is consulted to update flight options in a cache) and obtaining an updated query answer from the primary computer. The stored query answer is then replaced by the obtained updated query answer in the cache; equivalent to in response to determining that at least one seat map stored in the cache corresponds to one of the plurality of flight segments responsive to the second request, obtain from the one of the plurality of airline CRSs, at least one updated seat map to replace, in the cache, each seat map determined to correspond to one of the plurality of flight segments responsive to the second request and store, in the cache, the at least one obtained updated seat map.
	[…] in response to a user selection of a particular one of the plurality of flight segments responsive to the second request, communicate the updated seat maps corresponding to the particular one of the plurality of flight segments responsive to the second request. 
	Kadatch teaches “methods of the invention can be used for retrieval of information for a large database of information, such as responding to a query for the seating chart of available seats on an airplane flight.” (¶ [0017]);  “a user of an e-commerce web site can submit a query […] such as requests for available seats on airplanes” (¶ [0065]); “search engine 70 may also include a keyword search component 85 for searching the index 83 for results in response to a search query from the user computer 10” (¶ [0019]); “a method for providing a query answer […] When a query is received that corresponds to a query answer stored in a memory device […] An updated query answer is then generated and returned in response to the query.” (¶ [0016]).
	Thus, Kadatch teaches a system configured to receive a user query for a seating chart of a particular airplane flight (equivalent to a user selection of a particular one of the plurality of flight segments). Further, the system is configured to respond to the user query for a seating chart via a computer, where the system may generate and return an updated query answer (updated seating chart) to the user; equivalent to in response to a user selection of a particular one of the plurality of flight segments responsive to the second request, communicate the updated seat maps corresponding to the particular one of the plurality of flight segments responsive to the second request.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker/Reiz with the teachings of Kadatch by incorporating the features for receiving a user query for a seating chart of a particular airplane flight, updating a seating chart stored in a cache (in response to a user query/request for the flight) by forwarding the query to a primary computer, obtaining the updated seating chart from the primary computer for the flight, replacing the stored seating chart with the updated seating chart, and presenting the updated seating chart to the user, as taught by Kadatch, into the system of Walker/Reiz that is configured to store seat maps for a plurality of flight options in a cache, update flight availability information stored in a cache by querying a plurality of airline databases, and presenting flight options to a user for selection. One of ordinary skill in the art would have recognized that by incorporating these teachings of Kadatch, the system of Walker/Reiz would be further configured to search for flight options (based on information provided from various airline CRSs) in response to a user search request, receive a selection of an available flight option, responsively update the seat maps stored in the cache by communicating with an airline database (equivalent to a CRS), replace the stored seat maps corresponding to the selected flights with the updated seat maps, and provide the updated seat maps to the user corresponding to the user selection.  One of ordinary skill in the art would have been motivated to make this modification with the purpose to “improve the response time and freshness of results for responses to search queries“(¶ [0017]) and “reducing the likelihood that the provided query answer contains old or incorrect information” (¶ [0016]), as suggested by Kadatch. 
Claim 8: Claim 8 recites limitations that are substantially similar and analogous to those recited in claim 1. Thus, Claim 8 is rejected for the same reasons and rationale as claim 1 set forth above.
Claim 9: Claim 9 recites limitations that are substantially similar and analogous to those recited in claim 2. Thus, Claim 9 is rejected for the same reasons and rationale as claim 2 set forth above.
Claim 10: Claim 10 recites limitations that are substantially similar and analogous to those recited in claim 3. Thus, Claim 10 is rejected for the same reasons and rationale as claim 3 set forth above.
Claim 14: Claim 14 recites limitations that are substantially similar and analogous to those recited in claim 7. Thus, Claim 14 is rejected for the same reasons and rationale as claim 7 set forth above.

Claim 15: Walker teaches the following:
	
A cache communicably coupled to a plurality of airline computer reservations systems (CRSs); and 
Walker teaches “A system, method, and computer program product search a cache database in response to a search request from a user” (see abstract); “systems, methods, and computer program products for searching data that is cached” (¶ [0001]); “main databases are typically the databases of each airline. The airline databases contain real-time availability for every flight that particular airline offers […] airlines send flight availability information from their real-time databases to databases belonging to a number of Global Distribution Systems (GDSs) […] GDSs, such as Sabre, Amadeus, Galileo, and WorldSpan, act as middlemen to sell airline tickets […] thus the GDS databases can be considered cache databases” (¶ [0007]); “When a GDS directly queries an airline database, this may be called Direct Connect Availability (DCA) queries […] the GDS builds the cache database such that some of the flight availability information is available without performing DCA queries” (¶ [0008]); “cached data is not always accurate […] querying an airline database via DCA, therefore, the GDS can ensure that it will return up-to-date (and therefore accurate) availability information” (¶ [0011]); “After determining which of the flight option(s) to verify using one of the methods described above or any other appropriate method, it may be desirable to immediately proceed with verifying the flight option(s) using DCA” (¶ [0036]). 
	Thus, Walker teaches a cache database configured to communicate DCA queries to various airline databases and receive real-time flight availability information from the various airline databases, where the airline databases contain real-time availability information for every flight being offered by each respective airline; equivalent to a cache communicably coupled to a plurality of airline computer reservations systems (CRSs).

A global distribution system (GDS) communicatively coupled to the cache, a user interface and the plurality of airline CRSs, the GDS comprising:
	Walker teaches “FIG. 2 illustrates a system using a client/server configuration […] a Global Distribution Service (GDS) 30 comprises a processing element 32 and a cache database 40 […] The GDS 30 is in communication over a network 42 with a number of airline databases […] The GDS 30 is also in communication over a network 52 with a number of users or clients 54  […] Network 34 and network 52 may be any type of network, such as the Internet” (¶ [0040]).
	
	The remaining limitations of claim 15 recite substantially similar and analogous limitations to those recited in claim 1. Thus, the remaining limitations of claim 15 are rejected for the same reasons and rationale as set forth in the rejection of claim 1. 
	
Claim 16: Claim 16 recites limitations that are substantially similar and analogous to those recited in claim 2. Thus, Claim 16 is rejected for the same reasons and rationale as claim 2 set forth above.
Claim 17: Claim 17 recites limitations that are substantially similar and analogous to those recited in claim 3. Thus, Claim 17 is rejected for the same reasons and rationale as claim 3 set forth above.
Claim 20: Claim 20 recites limitations that are substantially similar and analogous to those recited in claim 7. Thus, Claim 20 is rejected for the same reasons and rationale as claim 7 set forth above.

Claim 4-6, 11-13, and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Walker U.S. Publication No. 2006/0149713, hereafter known as Walker, in view of Reiz U.S. Publication No. 2011/0282701, hereafter known as Reiz, in further view of Kadatch et al. U.S. Publication No. 2006/0224578, hereafter known as Kadatch, in further view of Li U.S. Publication No. 2015/0095073, hereafter known as Li, in further view of Sharp et al. U.S. Publication No. 2013/0054279, hereafter known as Sharp. 

Claim 4: Walker/Reiz/Kadatch/Li teaches the limitations of claim 1. Further, Walker teaches the following:
	Identifying the plurality of flight segments responsive to the request comprises determining whether the at least one of the plurality of seat maps stored in the cache is compatible […].
	Walker teaches “To retrieve information on available flights satisfying the user's requirements, a large number of searches of the available flight data must be conducted. After searching the available flight data, typically several flight options are displayed to the user […] These flight options  […] may involve one or more stops, or may require connecting to another flight to reach the final destination” (¶ [0006]); “a search is provided that initially searches cached data and returns a plurality of options that satisfy a search request” (¶ [0017]).
	Thus, Walker teaches a system configured to conduct a search of available flight data in order to find flight options that are compatible with and satisfy the requirements in a user request; equivalent to identifying the flight segment responsive to the request comprises determining whether the seat maps stored in the cache are compatible with user inputs/requirements. 

	Walker/Reiz/Kadatch/Li does not explicitly teach the request from the user indicates a group booking size, the group booking size indicating a number of passengers desired to be seated together. Further, Walker/Reiz/Kadatch/Li does not explicitly teach determining whether the at least one of the plurality of seat maps stored in the cache is compatible with the group booking size, wherein the at least one of the plurality of seat maps stored in the cache is compatible if the at least one of the plurality of seat maps indicates a number of seats positioned together on an airplane and if the number of seats is more or equal to the group booking size.

	However, Sharp teaches the following:
	The request from the user indicates a group booking size, the group booking size indicating a number of passengers desired to be seated together;
	Sharp teaches “methods of reserving and allocating vehicle seating” (¶ [0586]); “the method comprising: receiving a reservation request for one or more associated passengers for a flight on the aircraft, receiving a request for at least one multi-person seating space for those passengers, wherein a multi-person seating space comprises at least 3 contiguous seats” (¶ [0012]); “customer (e.g. directly or via a travel agent) can access the booking system […] and indicate how many people are in their party who wish to travel, and therefore also be allocated in that space. Each passenger in the party becomes an associated passenger” (¶ [0646]). 
	Thus, Sharp teaches a system configured to allow customers to search for available flights (¶ [0587]) and receiving an airline customer request, the request associated with one or more indicated passengers that would like to reserve at least one multi-person seating space that comprises at least 3 contiguous seats; equivalent to the request from the user indicates a group booking size, the group booking size indicating a number of passengers desired to be seated together.

	Identifying the plurality of flight segments responsive to the request comprises determining whether the at least one of the plurality of seat maps stored in the cache is compatible with the group booking size, wherein the at least one of the plurality of seat maps stored in the cache is compatible if the at least one of the plurality of seat maps indicates a number of seats positioned together on an airplane and if the number of seats is more or equal to the group booking size.
	Sharp teaches “An airline customer will approach a travel agent, or search online from a remote terminal 3010 […] for a preferred airline provider's available flights and seats available on that flight.” (¶ [0587]); “multi-person space comprises two, three, four or more adjacent seats or otherwise adjacent and/or contiguous passenger locations” (¶ [0061]); “receive a journey booking for a multi-person space suitable for accommodating a plurality of passengers during a journey, the booking being for one or more passengers” (¶ [0063]); “a method of reserving vehicle seating […] transmitting a second interrogation instruction signal for interrogating a remote seat bookings database of stored seating information for the availability of one or more adjacent seats in a seating configuration of a vehicle for an event” (¶ 0246]); “receiving a signal confirming the availability of the adjacent seat(s)” (¶ [0258]); “transmitting a booking signal instructing the reservation of the adjacent seat(s) “ (¶ [0260]). 
	Thus, Sharp teaches a system configured to allow customers to search for available flights and submit a booking request for a multi-person seating space suitable for accommodating the plurality of passengers associated with the booking for the journey. Further, the system may interrogate a seat booking database (equivalent to the cache) for the availability of one or more adjacent seats to satisfy the booking request and may receive a signal for confirming that there is an availability of adjacent seats on a flight for the plurality of associated passengers; equivalent to identifying the plurality of flight segments responsive to the request comprises determining whether the at least one of the plurality of seat maps stored in the cache is compatible with the group booking size, wherein the at least one of the plurality of seat maps stored in the cache is compatible if the at least one of the plurality of seat maps indicates a number of seats positioned together on an airplane and if the number of seats is more or equal to the group booking size.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker/Reiz/Kadatch/Li with the teachings of Sharp by incorporating the features for receiving a booking request from a user that indicates a number of passengers that would like to be seated together and querying a seat booking database for flights with an available amount of adjacent seating to accommodate the passengers associated with the booking request, as suggested by Sharp, into the system of Walker/Reiz/Kadatch/Li that is configured to conduct a search of available flight data in order to find flight options that are compatible with and satisfy the requirements in a user request. One of ordinary skill in the art would have been motivated to modified the system of Walker/Reiz/Kadatch/Li with a feature to allow customers to include in their search request requirements an indication of a number of passengers that would like to be seated together when one considers that such a modification “could be desirable, for example, if the party contains children” (¶ [0672]), as suggested by Sharp. 

Claim 5: Walker/Reiz/Kadatch/Li teaches the limitations of claim 1. Further, Walker teaches the following:
	Identifying the plurality of flight segments responsive to the request comprises determining whether the at least one of the plurality of seat maps stored in the cache is compatible with the one or more indicated […] preferences. 
	Walker teaches “To retrieve information on available flights satisfying the user's requirements, a large number of searches of the available flight data must be conducted. After searching the available flight data, typically several flight options are displayed to the user […] These flight options  […] may involve one or more stops, or may require connecting to another flight to reach the final destination” (¶ [0006]); “a search is provided that initially searches cached data and returns a plurality of options that satisfy a search request” (¶ [0017]).
	Thus, Walker teaches a system configured to conduct a search of available flight data in order to find flight options that are compatible with and satisfy the requirements in a user request; equivalent identifying the plurality of flight segments responsive to the request comprises determining whether the at least one of the plurality of seat maps stored in the cache is compatible with the one or more indicated user preferences.

	Walker/Reiz/Kadatch/Li does not explicitly teach that the request from the user indicates one or more seat preferences and that the determination of the flight segment comprises determining that the seat maps are compatible with the indicated seat preferences. 

	However, Sharp teaches the following:
	The request from the user indicates one or more seat preferences; and
	Identifying the plurality of flight segments responsive to the request comprises determining whether the at least one of the plurality of seat maps stored in the cache is compatible with the one or more indicated seat preferences..
	Sharp teaches “An airline customer will approach a travel agent, or search online from a remote terminal 3010 […] for a preferred airline provider's available flights and seats available on that flight.” (¶ [0587]); “multi-person space comprises two, three, four or more adjacent seats or otherwise adjacent and/or contiguous passenger locations” (¶ [0061]); “receive a journey booking for a multi-person space suitable for accommodating a plurality of passengers during a journey, the booking being for one or more passengers” (¶ [0063]); “a method of reserving vehicle seating […] transmitting a second interrogation instruction signal for interrogating a remote seat bookings database of stored seating information for the availability of one or more adjacent seats in a seating configuration of a vehicle for an event” (¶ 0246]), 
	Thus, Sharp teaches a system configured to allow customers to search for available flights on a seat bookings database (equivalent to the cache) and submit a booking request for a multi-person seating space suitable for accommodating the plurality of passengers associated with the booking for the journey; equivalent to the request from the user indicates one or more seat preferences and identifying the plurality of flight segments responsive to the request comprises determining whether the at least one of the plurality of seat maps stored in the cache is compatible with the one or more indicated seat preferences.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker/Reiz/Kadatch/Li with the teachings of Sharp by incorporating the features for receiving a booking request from a user that indicates a number of passengers that would like to be seated together in a multi-person space and querying a seat booking database for flights with an available amount of adjacent seating to accommodate the booking request, as suggested by Sharp, into the system of Walker/Reiz/Kadatch/Li that is configured to conduct a search of available flight data in order to find flight options that are compatible with and satisfy the requirements in a user request. One of ordinary skill in the art would have been motivated to modified the system of Walker/Reiz/Kadatch/Li with a feature to allow customers to include in their search request requirements an indication of a number of passengers that would like to be seated together when one considers that such a modification “could be desirable, for example, if the party contains children” (¶ [0672]), as suggested by Sharp.

Claim 6: Walker/Reiz/Kadatch/Li/Sharp teaches the limitations of claim 5. 

Although Walker teaches a system configured to search for flight options based on user requirements, Walker/Reiz/Kadatch/Li does not explicitly teach, however Sharp does teach, the following: 

Wherein the one or more seat preferences comprises one or more of: number of available seats […]. 
	Sharp teaches “An airline customer will approach a travel agent, or search online from a remote terminal 3010 […] for a preferred airline provider's available flights and seats available on that flight.” (¶ [0587]); “multi-person space comprises two, three, four or more adjacent seats or otherwise adjacent and/or contiguous passenger locations” (¶ [0061]); “receive a journey booking for a multi-person space suitable for accommodating a plurality of passengers during a journey, the booking being for one or more passengers” (¶ [0063]); “a method of reserving vehicle seating […] transmitting a second interrogation instruction signal for interrogating a remote seat bookings database of stored seating information for the availability of one or more adjacent seats in a seating configuration of a vehicle for an event” (¶ 0246]).
	Thus, Sharp teaches a system configured to allow customers to submit a booking request for a multi-person seating space suitable for accommodating the plurality of passengers associated with the booking for the journey, where the system may interrogate a seat booking database for the availability of one or more adjacent seats to satisfy the booking request; equivalent to the one or more seat parameters comprising a number of available seats. 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker/Reiz/Kadatch/Li with the teachings of Sharp by incorporating the features for receiving a booking request from a user that indicates a number of passengers that would like to be seated together in a multi-person space and querying a seat booking database for flights with an available amount of adjacent seating to accommodate the booking request, as suggested by Sharp, into the system of Walker/Reiz/Kadatch/Li that is configured to conduct a search of available flight data in order to find flight options that are compatible with and satisfy the requirements in a user request. One of ordinary skill in the art would have been motivated to modified the system of Walker/Reiz/Kadatch/Li with a feature to allow customers to include in their search request requirements an indication of a number of passengers that would like to be seated together when one considers that such a modification “could be desirable, for example, if the party contains children” (¶ [0672]), as suggested by Sharp.

Claim 11: Claim 11 recites limitations that are substantially similar and analogous to those recited in claim 4. Thus, Claim 11 is rejected for the same reasons and rationale as claim 4 set forth above.
Claim 12: Claim 12 recites limitations that are substantially similar and analogous to those recited in claim 5. Thus, Claim 12 is rejected for the same reasons and rationale as claim 5 set forth above.
Claim 13: Claim 13 recites limitations that are substantially similar and analogous to those recited in claim 6. Thus, Claim 13 is rejected for the same reasons and rationale as claim 6 set forth above.
Claim 18: Claim 18 recites limitations that are substantially similar and analogous to those recited in claim 5. Thus, Claim 18 is rejected for the same reasons and rationale as claim 5 set forth above.
Claim 19: Claim 19 recites limitations that are substantially similar and analogous to those recited in claim 4. Thus, Claim 19 is rejected for the same reasons and rationale as claim 4 set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628